DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment filed 1/21/22 including claims 1-27, out of which previous claims 1-17 have been cancelled, and new claims 21 and 26  have been cancelled. Remaining claims 18-20,22-25 and 27 are pending consideration
Allowable Subject Matter
Claims 18-20,22-25 and 27 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations in combinations with rest of limitations of the claims.
As recited by claim 21;
A receiving, by the user device from the base station, an access group indicator that is assigned to the user device; determining, by the user device based on the information indicating that dynamic access barring will be used, to use the received access group indicator that is assigned to the user device for network access; receiving, by the user device from the base station, an access class barring configuration for one or more access group indicators; comparing, by the user device, the access group indicator assigned to the user device to an access group indicator associated with the one or more received access class barring configurations; determining, by the user device based on the comparing, a first access class barring configuration for the access group indicator assigned to the user device; and using, by the user device, the first access class barring configuration when determining whether to attempt access to the base station, wherein if the user device does not receive an access class barring configuration for the access group indicator that is assigned to the user device, this indicates that the user device is barred from network access.s recited by claim 18;
As recited by claim 23;
receive, by a user device from a base station, information indicating that dynamic access barring will be 
Title: METHOD AND APPARATUS PROVIDING ACCESS CONTROL receive, by the user device from the base station, an access group indicator that is assigned to the user device; determine, by the user device based on the information indicating that dynamic access barring will be used, to use the received access group indicator that is assigned to the user device for network access; receive, by the user device from the base station, an access class barring configuration for one or more access group indicators; compare, by the user device, the access group indicator assigned to the user device to an access group indicator associated with the one or more received access class barring configurations; determine, by the user device based on the comparing, a first access class barring configuration for the access group indicator assigned to the user device; and use, by the user device, the first access class barring configuration when determining whether to attempt access to the base station, wherein if the user device does not receive an access class barring configuration for the access group indicator that is assigned to the user device, this indicates that the user device is barred from network access.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McNair (US 10348637 ) discloses Systems, methods, and computer-readable media are provided for facilitating system optimization through the use of user-resource allocations to servers based on determined access patterns. In one embodiment, recurrent patterns of access are identified based on combinations of computer system users and system-hosted resources. In some embodiments, groupings of user-resource combinations can be determined. The groupings are valuable for optimizing the allocation of users and/or resources to a plurality of servers, particularly under conditions of heavy simultaneous resource demand. Patterns may be determined from user-resource pair access time series, and groupings may be determined based on derived strength of association of these. Based on the groupings, users and resources may be allocated to servers efficiently. Allocation optimization can be an effective means for mitigating or preventing Service Level Agreement 
non-compliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday  from 10 AM to 6 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the 	examiner’s supervisor, Sri Lakshmi Kumar, can be reached on 571272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent  Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/INDER P MEHRA/                Primary Examiner, Art Unit 2647